                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                          Criminal No . 4:17-CR-49-1H
                             Civil No. 4:19-CV-70-H


JAMES LEROY EVERETTE,                       )
                                            )
                     Petitioner,            )
                                            )
      v.                                    )                    ORDER
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                     Respondent.            )




       Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing

§ 2255 Proceedings, the Un ited States Attorney is DIRECTED to file an Answer pursuant

to Rule 5, Ru les Governing § 2255 Proceedings , or to make such other response as

appropriate to the above-captioned § 2255 Motion to Vacate , Set Aside or Correct

Sentence , within forty (40) days of the filing of this order.
                                   V'i
       SO ORDERED . This 7.£> day of May, 2019 .
